972 F.2d 346
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vincent ASTOR;  Dennis Dangel;  Richard Herbruck;  LindaHickle;  F.J. Madera;  Joe Manzella;  RobertSteinberg;  Lynn Steiner;  Jack Walsh,PlaintiffsCounter-Defendants--Appellants-Cross Appellees,v.INTERNATIONAL BUSINESS MACHINE CORPORATION, DefendantCounter-Claimant--Appellee-Cross Appellant.
Nos. 92-3662, 92-3687.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1992.

Before RALPH B. GUY, Jr. and JAMES L. RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The parties appeal from the order of the district court granting judgment on the pleadings on plaintiffs' claims for breach of a fiduciary duty under the Employee Retirement Income Security Act of 1974.   On June 11, 1992, plaintiffs filed a motion for reconsideration of that order.   The notices of appeal were filed prior to a ruling on the motion for reconsideration.   In response to a show cause order issued by the court, plaintiffs note that the district court denied their motion for reconsideration on July 8, 1992, and assert that requiring the filing of new notices of appeal would constitute a waste of time and effort.


2
However, a notice of appeal filed before the disposition of a time tolling motion "shall have no effect."   Rule 4(a)(4), Fed.R.App.P.;   see Moody v. Pepsi-Cola Metropolitan Bottling Co., Inc., 915 F.2d 201, 206 (6th Cir.1990).   The parties are required to file new notices of appeal within the prescribed time following the July 8, 1992, denial of the motion for reconsideration.   Id.; see also Osterneck v. Ernst & Whinney, 489 U.S. 169 (1989).


3
It therefore is ORDERED that these appeals are sua sponte dismissed for lack of jurisdiction.